The indictment charged that the defendant did carnally know and abuse one Louisa E. Wheeler, alias Louisa E. Stack, a female under the age of ten years. It appeared in evidence that she was between the ages of eight and nine years at the time of the commission of the offense; that she was of ordinary size, and of more than ordinary intelligence. She testified that she was sent to Jamestown to carry dinner to her father, who was at work there, it being about a mile from where she lived, and that she walked on the track of the railroad; that her father was engaged in digging, a well there; she saw the prisoner at the well; that he was not at work; that after her father finished his dinner he *Page 131 
ordered her home; that when she started the prisoner followed her and overtook her in less than a quarter of a mile; that he     (171) was fifteen years old, and as she did not like to travel with him she stopped at one Jackson's who lived near the road, to get some water; that prisoner proposed to wait for her and called her two or three times; that she supposed he was gone, but on getting into the road again, he again joined her; that going a short distance, they met his sister and her husband, who proposed that he should go back with them, which he declined; she went on, and he soon overtook her again and began to talk "nasty words"; that she picked up a rock or stone and told him if he touched her she would throw it at him; that he thereupon seized her by her shoulders, pushed her a few steps out of the road, pulled up her clothes, threw her down and got on her, and tried to stop her mouth; that she hollowed as loud as she could; that he remained on her some five minutes; that he hurt her very much when he entered her person, and made her private parts bleed; that he then got off her, got some switches and threatened to whip her if she did not promise not to tell her mother; that he whipped her until she promised, and then left her; that she went on home, and going into the house told her mother that prisoner had nearly killed her. Her mother was examined, and testified to what the child had stated.
Dr. Pugh testified that he was called the next day, examined the child, and found her private parts very much swollen, torn, and lacerated; that there had been a penetration, certainly, as much as three-fourths of an inch, or perhaps an inch and a half; that he was decidedly of opinion that the entry had been as far as it was possible in a child of her age. The father also testified to having seen the prisoner at the well when the girl left, but did not see him afterwards.
The Court charged the jury, that if the testimony of the girl was to be believed, and the doctor was correct in his opinion, and the jury believed it, the offense was made out, and that it was the duty of the jury to convict. The penetration was sufficient, and emission not necessary to be proven. Defendant's counsel excepted.             (172)
Verdict for the State. Judgment. Appeal by defendant.
The main question in this case, and the only one which we deem it necessary to notice particularly, is, whether upon an indictment, under our statute, for carnally knowing and abusing a female child under the age of ten years, it is necessary to prove the emission of seed, in addition to the proof of penetration. This question has not *Page 132 
hitherto been before the Supreme Court of this State for adjudication, either with regard to this crime or that of buggery. We are under the impression, however, that on the circuits, proof of both penetration and emission have been, generally, deemed necessary, and have been required for the conviction of prisoners charged with either of these offenses.
In England, the contrariety of opinion, as to the law on this subject, among her greatest writers and judges, is remarkable. Lord Coke, 3 Inst., 59-60, says that penetration only is necessary to consummate the offense, while in his 12 Rep., 37, proof of both penetration and emission was held to be indispensable for the conviction of the offender. Lord Hale seems likewise to have entertained different opinions at different times; see 1 Hawk. P. C., chap. 4, sec. 2; chap. 41, sec. 1, and 1 Hale P. C., 628. In 1721, a case was brought before eleven judges upon a special verdict, when six of them thought both penetration and emission were necessary, while the other five deemed penetration, only, to be sufficient. The judges being divided, it was proposed to discharge the special verdict and indict the prisoner for a misdemeanor; see 1 East P. C., 437. After that time, for about sixty years, the weight of judicial authority seemed to be in favor of requiring proof of penetration only. But in 1781 a case occurred before Buller, J., in which the jury found there was penetration, but no emission, whereupon the learned judge respited the prisoner until he could obtain the (173)  opinion of the other judges. Two of them, to wit, Lord Loughborough and Heath, J., held with him, that the offense was complete; but eight others, including Lord Ch. B. Skynner and Lord Mansfield, were of a contrary opinion, upon the ground that carnal knowledge must include both penetration and emission. They held, however, that the latter might be inferred from the former, unless the contrary appeared probable from the circumstances; as, for instance, where the offender was frightened away by the approach of other persons before he had his will of his victim. The opinion of the majority of the judges in this case prevailed, without much question, until 1829, when, by the statute of 9 Geo. IV, chap. 31, it was declared (after the recital that many offenders had escaped on account of the difficulty of the proof in such crimes) that "it shall not be necessary, in any of those cases, to prove the actual emission of seed in order to constitute a carnal knowledge, but that the carnal knowledge shall be deemed complete upon the proof of penetration only."
We have already stated our belief of what has been the prevailing opinion in this State, and in that opinion we entirely concur. Our statute law with regard to these offenses is now, and has been heretofore, the same as that which existed in England prior to the statute of 9 Geo. IV, above referred to, and the adjudications upon their statute have, no *Page 133 
doubt, influenced our judges to adopt the same construction as to ours. It is an argument of no little weight in favor of that construction that a boy under the age of 14 years cannot be guilty of the offense of rape, because until he arrives at about that period of life he is incapable of emitting seed. Such has always been considered to be the law of England, and it has very lately been decided to be the law of this State. See Rex v. Elderslaw, 14 Eng., C. L., 367; S. v. Pugh, 52 N.C. 61.
In the case now before us the presiding judge might have submitted the facts to the jury and left it to them to make the inference that there was emission, if they believed that there was penetration. If the facts were found to be as testified by the witnesses, then the   (174) jury would have been justified in rendering their verdict, that the complete offense had been committed; but as our Legislature has not yet passed an act similar to that of 9 Geo. IV, his Honor erred in telling the jury that proof of emission was not necessary. For this error the prisoner is entitled to
PER CURIAM.                                    Venire de novo.
Cited: S. v. Hodges, 61 N.C. 232; S. v. Hargrave, 65 N.C. 467.